Mr. Presiding Justice Puterbaugh delivered the opinion of the court. Inasmuch as neither party objected or excepted to the report of the master, they are concluded thereby so far as his findings of fact are concerned. Imp. Co. v. Whitehead, 128 Ill. 279; Matthews v. Whitehorn, 220 Ill. 36; Jones v. Crary, 234 Ill. 26. As to his conclusions of law no objections or exceptions were necessary to enable them to question the propriety thereof. Gillett v. T. & T. Co., 230 Ill. 373. The general rule is that a mistake of law, pure and simple, is not adequate ground for relief. 2 Pomeroy’s Eq. Jur., sec. 842. If an agreement is what it was intended to be, equity will not interefere with it, because the parties have mistaken its legal effect and import. Ibid, sec. 845. Upon applying the foregoing rule to the facts as found by the special master, by which both parties are concluded, it is apparent that the chancellor erred in not dismissing the bill on the hearing for want of equity. The decree of the Circuit Court is reversed and the cause remanded for further proceedings in accordance with the views herein expressed. Reversed.